— Appeal by the defendant from a judgment of the County Court, Westchester County (Lange, J.), rendered September 10, 1992, convicting her of sexual misconduct, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s argument that the trial court’s verdict was repugnant is unpreserved for appellate review, as the defendant failed to move pursuant to CPL 330.30 to set aside or modify the verdict (see, People v Alfaro, 66 NY2d 985, 987).
The defendant’s contention that the prosecution failed to prove the element of forcible compulsion is without merit (see, Penal Law § 130.20 [2]; § 130.05 [2]). Viewing the evidence adduced at the trial in the light most favorable to the prosecution (People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. The People proved that the defendant sodomized the complainant, who cooperated out of fear of physical injury (see, Penal Law § 130.00 [8]; People v Thompson, 72 NY2d 410, 415-416). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]; People v LaRocco, *698167 AD2d 557, 558; People v Gonzalez, 136 AD2d 735). Rosenblatt, J. P., Miller, Ritter and Pizzuto, JJ., concur.